Oantt, P. J.
The defendant was indicted at the May term, 1891; of the Texas county circuit court, for seduction, and was tried and convicted at the November term, 1891. He has filed no brief in this court, but we have examined the record as required by law. The indictment is well drawn and charges the offense with certainty.
. The instructions covered every question of law suggested by the facts in evidence, and. were as favorable to defendant as he could ask or demand.
We find.assigned as a ground for new trial certain remarks of Hon. V. M. Hines, special counsel for the state. No objections were made or saved to these at the time, and they appear for the first time in the several affidavits filed. Exceptions cannot be taken in this way.
The only other specific ground for new trial is the alleged misconduct of one of the jurors. Affidavits Were filed charging him with having camped with the family of the prosecuting witness one night during the trial. This was negatived by certain affidavits, which completely exonerated the juror from any misconduct whatever, and the trial judge, who knew the parties, so found, after due investigation.
The real question at issue seems to have been whether the prosecutrix was of previous good character and repute. This question was fairly submitted to the jury. They heard, and saw upon the stand the different witnesses who testified upon this point, and in their discretion elected to and did believe beyond a reasonable doubt those of the state. No prejudice or passion being shown, their finding should not be disturbed. The judgment is affirmed.
All concur.